PD-1653-15
                        PD-1653-15                     COURT OF CRIMINAL APPEALS
                                                                       AUSTIN, TEXAS
                                                     Transmitted 12/18/2015 3:59:04 PM
                                                      Accepted 12/19/2015 11:27:56 AM
                                                                        ABEL ACOSTA
                          No. _____________                                     CLERK

             _________________________________________

             IN THE COURT OF CRIMINAL APPEALS
              _________________________________________

                     ROBERTA MARGARET COOK,
                                     Applicant,
                                  v.

                       THE STATE OF TEXAS,
                                       Respondent.
__________________________________________________________________
FIRST UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
         PETITION FOR DISCRETIONARY REVIEW




                              STEPHEN CASEY
                              Counsel of Record

                              CASEY LAW OFFICE, P.C.
                              595 ROUND ROCK WEST DRIVE
                              SUITE 102
                              ROUND ROCK, TEXAS 78681
                              (512) 257-1324
                              Counsel for Applicant
                              info@caseylawoffice.us
 December 18, 2015




                              Page 1 of 3
TO THE HONORABE COURT OF CRIMINAL APPEALS OF TEXAS:

      Applicant files this First Unopposed Motion for Extension of Time to File
Petition For Discretionary Review. In support of this motion, Applicant shows the
following:
      1.     The 359th Judicial District Court of Montgomery County, Texas,
rendered its judgment in State of Texas vs. Roberta Margaret Cook, Cause No. 12-03-
0258-CR, on May 22, 2014. The case was appealed to the Ninth District Court of
Appeals.
      2.     The Ninth District Court of Appeals at Beaumont, Texas, affirmed
the trial court’s judgment in Roberta Margaret Cook v. The State of Texas, No. 09-14-
00461-CR, on November 18, 2015.
      3.     Applicant’s Petition for Discretionary Review is due no later than
December 18, 2015.
      4.     Applicant is requesting a due date of February 26, 2016. This is
Applicant’s first request for an extension of time in this case.
      5.     Applicant relies on the following facts as a reasonable explanation for
the requested extension of time:
             1.     Applicant’s family has been undergoing an extreme health
crisis, which has been placed in the forefront of all else.
             2.     In light of the ongoing health crisis, Applicant has just recently
notified Counsel to go forward with the Petition for Discretionary Review.
      6.     The undersigned has conferred with opposing counsel, who indicated
there was no opposition to this request.
Therefore, Applicant prays the Court will grant the motion.




                                       Page 2 of 3
                                      Respectfully submitted,


                                         /s/ Stephen Casey

                                      Stephen Casey
                                      Texas Bar No. 24065015

                                      595 Round Rock West Drive, Suite 102
                                      Round Rock, Texas 78681
                                      Telephone: 512-257-1324
                                      Fax: 512-853-4098
                                      info@caseylawoffice.us


                     CERTIFICATE OF CONFERENCE
      I hereby certify that I have conferenced with opposing counsel, via e-mail,
on December 16, 2015. Opposing Counsel is unopposed to the motion.


                                      /s/Stephen Casey



                        CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the foregoing motion has
been served on Friday, December 18, 2015, on the following via electronic
transmission:


      Jonathan White
      Assistant Attorney General
      Office of the Attorney General of Texas
      P.O. Box 12548
      Austin, TX 78711-254
      (512) 475-2547-Phone
      (512) 370-9723-Fax
      jonathanwhite@texasattorneygeneral.com



                                    Page 3 of 3